Citation Nr: 0302077	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  93-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to a rating higher than 10 percent for 
maxillary sinusitis.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a pelvic fracture. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946, and from January 1947 to June 1964.  This case comes 
before the Board of Veterans' Appeals (Board) from an August 
1988 RO decision which denied increased evaluations (higher 
than 10 percent) for the veteran's service-connected 
maxillary sinusitis and residuals of a pelvic fracture.  In 
November 1996, the Board remanded the claims to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran's maxillary sinusitis is no more than 
moderate, does not involve incapacitating episodes, and 
involves no more than six non-incapacitating episodes per 
year.  

2.  The veteran's residuals of a pelvic fracture are 
manifested by arthritis with some limitation of motion of the 
left hip; overall impairment is equivalent to malunion with 
moderate left hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002);  38 C.F.R. § 4.97, Diagnostic Code 
6513 (1996);  38 C.F.R. § 4.97, Diagnostic Code 6513 (2002).

2.  The criteria for a 20 percent for residuals of a pelvic 
fracture have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003, 
5010, 5251, 5252, 5253, 5255 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1943 
to February 1946, and from January 1947 to June 1964.  His 
service medical records show a history of sinusitis during 
service, as well as a pelvic fracture in July 1954.

In April 1947, the veteran was granted service connection and 
a 10 percent rating for maxillary sinusitis.

In May 1965, the veteran was granted service connection for 
residuals of a pelvic fracture, and assigned a noncompensable 
rating.  A January 1966 Board decision increased the rating 
for pelvic fracture residuals to 10 percent.

In April 1988, the veteran submitted his claims for increased 
ratings for his service-connected bilateral maxillary 
sinusitis and residuals of a pelvic fracture.

In March 1989, the veteran appeared at a hearing before the 
RO.  He asserted that higher ratings were warranted for 
impairment from sinusitis and residuals of a pelvic fracture.

VA outpatient treatment records submitted from 1986 to 2002 
show treatment for various ailments, including sinusitis 
problems and left hip pain.  X-rays from December 1995 showed 
opacification of the maxillary sinuses, with the frontal and 
ethmoid sinuses being clear.  Bony walls were intact.  
Records from November 1996 show the veteran complaining of 
severe post nasal drip and thick sputum that was difficult to 
swallow.  The impression was acute sinusitis.  He also 
complained of chronic hip pain in November 1996.  In April 
2002 he was seen with complaints of abdominal and inguinal 
discomfort.

In September 2002, the veteran was given a VA examination 
regarding his sinusitis.  He reported experiencing recurrent 
headaches and acute nasal stuffiness, as well as sneezing 
episodes and a watery nasal discharge.  He reported no 
purulent discharge, no dyspnea at rest or on exertion, no 
speech impairment, and no periods of incapacitation (defined 
as requiring bed rest and treatment by a physician).  On 
objective examination, there was no nasal obstruction, 
tenderness, purulent discharge, or crusting.  The diagnoses 
were allergic rhinitis, and maxillary sinusitis by X-rays.  
The report of sinus X-rays shows an impression of partial 
opacification of the inferolateral wall of the right 
maxillary antra (possibly representing diffuse thickening or 
mucoperiosteal wall reaction). 

In September 2002, the veteran was also given a VA joints 
examination regarding residuals of a pelvic fracure.  He 
reported severe left hip pain in the posterior aspect, and 
said he would notice a noise in the hip which would make him 
stop walking.  He claimed he was seen for treatment several 
times in the last year because of severe pain in his left 
hip, and he reported he took pain medication.  He said that 
precipitating factors for his left hip pain included sitting 
a lot, walking quickly, standing a lot, and cold and rainy 
days; and alleviating factors included medications, hot 
showers, and application of ice.  He reported no acute 
attacks of left hip pain which had functionally impaired him 
during the preceding year.  He said he was able to walk 
unassisted for short distances, although he used a cane when 
walking in the community.  He had no history of surgeries to 
the left hip, and he reported no episodes of dislocation or 
recurrent subluxation.  There were no constitutional symptoms 
for inflammatory arthritis.  He was noted he was 80 years old 
and had various other health problems.  He indicated that he 
could not ride horses, walk long distances, or dance quickly 
because of his left hip.  On physical examination, range of 
motion of the left hip was 100 degrees flexion, 20 degrees 
extension, abduction, and adduction, and 30 degrees for 
internal and external rotation.  Examination noted there was 
no painful motion in the ranges of motion measured.  The 
examiner could not find any additional limitation of motion 
or joint function due to pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
There was no objective evidence of painful motion, edema, 
effusion, instability, tenderness, redness, heat, or abnormal 
movement or guarding of movement of the left hip.  There was 
mild weakness of the left hip muscles with muscle strength 
graded 4/5.  There was atrophy of the left thigh muscles.  
The veteran was able to walk unassisted.  There was no 
ankylosis of the left hip, and the left hip joint was stable 
and currently pain free.  There was no leg length 
discrepency.  The examiner's diagnoses were left pelvis 
fracture and old healed fracture in the left pelvic bone and 
degenerative joint disease by left pelvis X-rays.  The report 
of X-rays noted impressions which included apparent ankylosis 
at the left sacroiliac joint, old healed fracture in the left 
pelvic bone, and degenerative changes of the pelvic joints 
and bones.

The file indicates the veteran's primary service-connected 
disability is schizophrenia, which has been rated 100 percent 
for over 20 years.  Medical records in recent years also show 
treatment for multiple non-service-connected conditions, 
including heart disease and hypertension, lung disease, and 
diabetes.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for increased 
ratings.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Bilateral maxillary sinusitis

During the rating period in issue, the criteria for 
evaluating sinusitis were revised.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

Under rating criteria in effect prior to October 7, 1996, a 
10 percent rating was assigned for sinusitis which was 
moderate, and characterized by discharge or crusting or 
scabbing, with infrequent headaches.  A 30 percent rating was 
assigned for sinusitis which was severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Diagnostic Codes 6513 (1996).

Under rating criteria which became effective October 7, 1996, 
a 10 percent rating is assigned for chronic sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6513 (2002).
 
VA examination and outpatient treatment records show that the 
veteran's sinusitis is manifested by complaints of recurrent 
headaches, nasal congestion, watery discharge, and occasional 
episodes of sneezing.  The evidence shows no purulent 
discharge or crusting from sinusitis, and overall the 
condition is not more than moderate.  The evidence shows 
sinusitis does not produce incapacitating episodes (i.e., as 
would require bed rest and treatment by a physician), or more 
than six non-incapacitating episodes per year.  Under both 
the old and new rating criteria, sinusitis is no more than 10 
percent disabling.

The preponderance of the evidence is against a rating higher 
than 10 percent for sinusitis.  Thus the benefit-of-the-doubt 
rule does not apply, and a rating higher than 10 percent for 
sinusitis must be denied. 38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).   

2.  Residuals of a pelvic fracture

The veteran's residuals of a pelvic fracture, including 
arthritis, are currently rated 10 percent disabling.  

Arthritis shown by X-rays is rated based on limitation of 
motion of the affected joint; when there is some limitation 
of motion, but which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned when a major joint is involved.  38 C.F.R. § 4.71a, 
Codes 5003 and 5010.  

Limitation of extension of the thigh is rated 10 percent 
where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  Limitation of flexion of the thigh is 
rated 10 percent where flexion is limited to 45 degrees, and 
20 percent where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Impairment of the thigh is 
rated 10 percent where there is limitation of rotation of the 
thigh (cannot toe-out more than 15 degrees of the affected 
leg), or where there is limitation of adduction of the thigh 
(cannot cross legs), and 20 percent where there is limitation 
of abduction of the thigh (motion lost beyond 10 degrees).  
38 C.F.R. § 4.71a, Diagnostic Code 5253.

Review of the recent medical evidence indicates that at times 
the veteran experiences some left hip pain and has been found 
to have degenerative joint disease of the left hip by X-ray.  
At his September 2002 VA examination, the left hip had 
extension of 20 degrees, flexion of 100 degrees, abduction 
and adduction of 20 degrees, and internal and external 
rotation of 30 degrees.  If rating strictly under the 
limitation of motion codes (Codes 5251 through 5253), 
limitation of motion would be rated noncompensable.  However, 
the presence of arthritis with at least some limitation of 
motion supports a 10 percent rating under Codes 5003 and 
5010.  There is no credible evidence that pain on use of the 
joint results in limitation of motion to such a degree that a 
higher rating of 20 percent would be warranted under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59;  
Deluca v. Brown, 8 Vet. App. 202 (1995).

However, the Board has considered another rating method.  The 
current 10 percent rating for residuals of a pelvic fracture 
is assigned by rating by analogy (38 C.F.R. § 4.20) under 
Diagnostic Code 5255.  Under that code, malunion of the femur 
is rated 10 percent when there is slight knee or hip 
disability, 20 percent when there is moderate knee or hip 
disability, and 30 percent there is marked knee or hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Review 
of historical records shows that an actual femur fracture was 
not involved in the pelvis fracture in service, although 
various bones of the pelvis were damaged and there was 
subluxation of the left sacroiliac joint.  The 2002 VA 
examination notes that pelvic fracture residuals now are 
mainly in the left hip area.  The left sacroiliac joint (not 
the hip joint) appears ankylosed by X-ray study.  The veteran 
has pain and some limitation of motion of the left hip.  
There is some left thigh atrophy and muscle weakness.  The 
veteran refers to symptoms in the left sacroiliac joint area.  
In the judgment of the Board, overall impairment of residuals 
of a pelvic fracture are analogous (38 C.F.R. § 4.20) to that 
found in malunion of the femur with moderate left hip 
disability, and such supports a rating of 20 percent under 
Code 5255.  The benefit-of-the-doubt rule has been considered 
in granting this benefit.  38 U.S.C.A. § 5107(b).




ORDER

An increased rating for maxillary sinusitis is denied.

An increased rating, to 20 percent, for residuals of a pelvic 
fracture is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

